Title: Thomas Jefferson to Thomas Lehré, 9 August 1814
From: Jefferson, Thomas
To: Lehré, Thomas


          Dear Sir  Monticello  Aug. 9. 14.
          Your favor of July 7. is recieved, with the papers inclosed. the testimonies they furnish of a favorable remembrance, by my fellow citizens, of my endeavors to serve them, are highly gratifying. you are so kind as to ask particularly after the habitual state of my health. it is generally as good as at my age (of 71.) ought to be expected, and not such as to threaten too long a protraction of life. I am much enfeebled in body, and this condition is sensibly advancing.
          I learn with pleasure the stedfast dispositions of your quarter of the Union in support of the just war in which we are engaged. had those at our other extremity been animated by the same sentiments, the war might have been over in fact, altho’ not in form, by this time. I think however it will now cease; and that British antipathies will yield to British interest and the desire of all nations to see once more a return of peace & free & friendly intercourse thro the world. I am much gratified that before it’s conclusion the reputation of our arms by land is rising from it’s depression. Genls Brown & Scott, in the first action at Chippeway gave our enemies a sample of what they are to expect from us, when a little more experienced in war: but still more in a 2d action of which we have just recieved the account; and which according to first general statements has been as sanguinary as we have ever known, in proportion to the numbers engaged;
			 one of
			 their Generals (Riall) taken, and two of ours badly wounded. this action, altho’ a severe one, is a subject of
			 congratulation. it is a great thing to find out Browns & Scotts, instead of a
			 Hull and Boerstler. Accept the assurance of my great esteem & respect.
          Th:
            Jefferson
        